Citation Nr: 1752038	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-46 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), diabetes mellitus type II (diabetes), and/or medications prescribed for service-connected disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD, diabetes, and/or medications prescribed for service-connected disabilities.

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD prior to May 4, 2011.

4.  Entitlement to a disability rating in excess of 50 percent for PTSD since May 4, 2011.

5.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy (femoral).

6.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy (femoral).

7.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy (sciatic).

8.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy (sciatic).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 through February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2017 rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Testimony was received from the Veteran and his spouse during a May 2011 Board hearing.  A transcript of that testimony is associated with the record.

The Veteran was informed that the Veterans Law Judge who presided over his Board hearing is no longer employed at the Board and was advised of his right to request a new hearing before a currently sitting Board member.  Neither he nor his representative has requested a new hearing.

In October 2012, the Appeals Management Center (AMC) issued a rating decision increasing the Veteran's disability rating for PTSD to 50 percent, effective May 4, 2011.

The issues of entitlement to service connection for hypertension and erectile dysfunction, as well as entitlement to an initial rating for PTSD have previously been before the Board in November 2011 and March 2015, when they were remanded for further development.  

In June 2017, the Veteran's representative requested an additional 90 days in which to submit evidence.  As the requested 90 day period has elapsed, the Board will proceed to adjudicate the case based on the evidence currently of record.


FINDINGS OF FACT

1.  The Veteran's hypertension was not sustained during service, was not manifest to a compensable degree within a year from his separation from service, and was not caused or aggravated by his service-connected disabilities or medications being taken by him to treat those disabilities.

2.  The Veteran's erectile dysfunction was not caused or aggravated by his service-connected disabilities.

3.  Prior to May 4, 2011, the Veteran's PTSD was manifested by sleep disturbances; daily intrusive thoughts of his experience in Vietnam and frequent flashbacks; dislike of people and crowds; avoidance of reminders of his experience in Vietnam; difficulty in his interpersonal relationships that was defined by having few relationships other than with his family; anger; irritability; diminishing and overall loss of interest in previously enjoyed activities; impaired concentration and focus; difficulty understanding complex commands; exaggerated startle responses; hypervigilance marked by his preference of avoiding situations in which people were behind him and checking the locks and doors at his home; frequent panic attacks; intermittent short and long-term memory loss; and depression that caused occupational and social impairment with reduced reliability and productivity.

4.  Since May 4, 2011, the Veteran's PTSD has been manifested by a continuation of the symptomatology and impairment shown prior to May 4, 2011.

5.  On June 6, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was requesting a withdrawal of his appeal concerning the issues of his entitlement to higher disability ratings for peripheral neuropathies in his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

3.  The criteria for a 50 percent initial disability rating, and no higher, for PTSD prior to May 4, 2011 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a disability rating in excess of 50 percent for PTSD from May 4, 2011 are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for withdrawal of the Veteran's appeal concerning the issues of his entitlement to higher disability ratings for peripheral neuropathies in his lower extremities are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

In this case, VA's duty to notify was satisfied by a letter that was mailed to the Veteran in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Moreover, the Board concludes that the directives of the prior Remands have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board will address the merits of the claims.
II.  Service Connection 

Service connection is granted if the evidence shows that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three essential elements: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2017).

Service connection for certain listed chronic diseases, such as cardiovascular-renal diseases such as hypertension, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  That presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (a) (2017).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309 (a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303 (b) (2017).

Service connection may also be granted for a disease that is first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303 (d).

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Also, a disability that is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or alternatively, whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b) (2014).

	Hypertension

The Veteran asserts that he has hypertension that is caused or aggravated by service-connected diabetes mellitus, type II and PTSD.  On that basis, he claims entitlement to service connection for hypertension.

Notably, the Veteran does not raise any assertion that his hypertension is related directly to his active duty service or that it was manifest within a year from his separation from service.  Service treatment records reflect no objective in-service findings of hypertension.  Also, the Veteran expressly denied having any history of hypertension or hypotension during his enlistment and separation examinations.  A January 2009 post-service treatment record from the Veteran's private physician, Dr. R.V., states that the Veteran's hypertension was diagnosed initially in 1999.  Notably, he states that it is unknown as to exactly when the Veteran's blood pressure first became elevated.  There is no evidence in the record which suggests the onset of the Veteran's hypertension at any time before 1999.  To that end, there is no basis in the record to conclude that the Veteran's hypertension was manifest to any degree within a year from his separation from service in February 1970.

The Veteran's entitlement to service connection for hypertension therefore depends upon the showing that the hypertension resulted from or was aggravated by his service-connected disabilities.  In that regard, Dr. R.V.'s January 2009 letter intimates no opinion as to the cause of the Veteran's hypertension.  A January 2010 letter from Dr. C.E.K. states simply that the Veteran's diabetes and PTSD were contributing to cause and aggravating the Veteran's hypertension.  That bare conclusion is not supported by any explanation or rationale, and is therefore afforded little probative value.  In April 2011, Dr. C.E.K. opined that the PTSD aggravates his hypertension and diabetes "due to increase autonomic nervous system tone - making it harder to control his hypertension and diabetes."  However, Dr. C.E.K. did not elaborate what increase in autonomic nervous system tone meant, nor did he quantity the degree of such aggravation.  As such, this opinion is afforded decreased probative value.

Notably, the treatment records from Dr. C.E.K.'s office include an August 2004 treatment record that references the new onset of diabetes mellitus, type II.  Based on the same and considered in conjunction with the findings expressed in Dr. R.V.'s January 2009 letter, the evidence shows that the onset of the Veteran's hypertension preceded the onset of his diabetes by at least five years.  Similarly, the record shows that the Veteran's PTSD was diagnosed initially in January 2008 by Dr. E.T., at least nine years after the initial onset of the Veteran's hypertension.

During a January 2010 VA examination, the Veteran reported that his hypertension had been managed by medications and that the dosage of his medications had been increased.  He stated also that a second medication was added to his treatment plan a few years ago.  Based on the medical history shown in the record, the examiner diagnosed essential hypertension but opined that the hypertension was not caused by his PTSD.  As rationale, the examiner explained that if the Veteran's hypertension was related to his PTSD, the Veteran would be expected to exhibit elevated blood pressure from near the point of his traumatic events and onward, because of the elevation of catecholamines caused by stress from the incident.  The examiner notes that in this case, the Veteran's blood pressure did not rise until later in his life and after the occurrence of other known risk factors for hypertension, such as alcohol abuse, weight gain, obesity, sedentary lifestyle, and hyperlipidemia.  Also, the examiner noted, the Veteran's blood pressure had remained essentially stable since the onset of his PTSD.

During a March 2017 VA examination, the examiner concurred with previous essential hypertension diagnoses.  She opined that it is less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected PTSD, diabetes, or peripheral neuropathies, or the medications being used by the Veteran to control his service-connected disabilities.  As rationale, the examiner first observed that the medical literature does not show the existence of an etiological relationship between hypertension and the Veteran's disabilities.  Moreover, the examiner observed that the Veteran has multiple known risk factors for hypertension, including a history of excess alcohol consumption, weight gain, hyperlipidemia, and a sedentary lifestyle.  These risk factors are substantiated in the causation/aggravation of hypertension in the current credible medical literature.  The examiner added that the Veteran's blood pressure did not rise until later in his life and after the onset of his risk factors.

The Board is persuaded by the opinions expressed in the January 2010 and March 2017 VA examinations.  Those opinions are based upon objective findings from an examination of the Veteran, and also, are supported by reasoned rationale that is supported by medical literature and is consistent with the facts shown in the other evidence in the record.  Accordingly, the Board assigns greater probative weight to the VA examiners' opinions.

Similarly, to the extent that the Veteran has made general assertions that his hypertension is related in some way to his PTSD and diabetes, those assertions are not entitled to probative weight.  The question of whether the Veteran's hypertension is related etiologically to his service-connected disabilities is a complex one that is not susceptible to being explained by mere lay observation.  Rather, that question depends upon the application of learned medical principles.  That question is complicated further in this case by the presence in the Veteran's medical history and profile of multiple risk factors for hypertension.  Although the Veteran is certainly competent to report the onset and occurrence of symptoms, the existence of an etiological relationship between his hypertension and his service-connected disabilities are not susceptible to being explained by mere lay observation of symptoms.  As such, the Board does not assign probative weight to the Veteran's statements concerning the etiology of his hypertension.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in weighing the probative weight to be assigned to lay evidence, the Board must consider elements of competency and credibility); see also, Routen v. Brown, 10 Vet. App. 183, 186 (1997) (stating, "a layperson is generally not capable of opining on matters requiring medical knowledge.").

The preponderance of the evidence shows that there is no etiological relationship between the Veteran's essential hypertension and his active duty service or service-connected disabilities, or, that it was manifest to any degree within a year from his separation from service.  As such, the Veteran is not entitled to service connection for hypertension.

	Erectile Dysfunction 

The Veteran also asserts entitlement to service connection for erectile dysfunction on the basis that it was caused or aggravated by his service-connected diabetes and PTSD disabilities.

In the July 2008 opinion, the VA examiner noted that the onset of the Veteran's erectile dysfunction pre-dated that of his diabetes.  Based on that chronology, the examiner concluded that the Veteran's erectile dysfunction did not result from his diabetes.  

During a January 2010 VA examination, the VA examiner concluded that the Veteran's erectile dysfunction was not at least as likely as not related to his military service, as the service treatment records are silent for conditions or treatment for erectile dysfunction during or one year following his separation.  He was diagnosed with erectile dysfunction in 2003, 33 years after his separation from service.  It was noted that the erectile dysfunction started in 2003 following treatment for kidney stones.  The examiner also concluded that his erectile dysfunction was not caused or permanently aggravated by PTSD.  It was noted that the Veteran was diagnosed with PTSD in 2008.

In March 2017, another opinion was obtained.  Following review of all the relevant evidence of record, the examiner concluded that it is less likely as not that the Veteran's erectile dysfunction was caused or aggravated by the service-connected PTSD, diabetes mellitus or any medications used to control or treat his service-connected disabilities which include PTSD, diabetes, and right and left lower extremity peripheral neuropathy.  The rationale provided was that the weight of the current credible medical literature is against PTSD, diabetes mellitus or any medications used to control or treat his service-connected disabilities, which include PTSD, diabetes, and right and left lower extremity peripheral neuropathy causing or aggravating his erectile dysfunction.  The Veteran has significant risk factors for erectile dysfunction which include alcohol and tobacco abuse, hyperlipidemia, and age.  The medical records reflect that the Veteran was taking the medications listed before the onset of his PTSD.  It was also observed that the Veteran's testosterone level is low, which is a significant factor in erectile dysfunction.

The Board affords great probative value to the March 2017 opinion because it is based on a review of the claims file and is supported by the evidence of record and medical literature.  The examiner also provided the more likely causes of the Veteran's erectile dysfunction.

To the extent the Veteran claims that his erectile dysfunction is directly related to his military service or service-connected disabilities, he is not competent to opine as to matters involving etiological relationships.

In summary, the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction began during service, or is caused or aggravated by a service-connected disability.  Accordingly, the claim must be denied.

III.  Increased Rating for PTSD

Service connection for PTSD was granted effective December 18, 2007, with a 30 percent initial disability rating.  The Veteran filed and perfected the instant appeal seeking a higher initial disability rating.  During the development of the appeal, the Veteran was granted a higher 50 percent disability rating, effective from May 4, 2011.  Notwithstanding that partial grant, the Veteran maintained his appeal.  He is presumed to be seeking the highest possible rating for his PTSD for both staged periods.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration, and again, staged ratings may be assigned as warranted, based upon the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Disabilities due to PTSD are rated in accordance with 38 C.F.R. § 4.130, DC 9411, which in turn, requires disabilities to be rated under the General Rating Formula for Mental Disorders (General Formula).

Under the General Formula, a 30 percent disability rating is assigned where the evidence shows that PTSD is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (i.e., forgetting names, directions, and recent events).

A 50 percent disability rating encompasses PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

Subject to the foregoing law, the Board turns to the relevant evidence.

	For the Period Prior to May 4, 2011

A January 2008 private treatment record from Dr. E.T. notes that the Veteran's symptomatology included:  sleep disturbances marked by frequent awakening, night sweats, and nightmares; daily intrusive thoughts of his experience in Vietnam; becoming upset around places, people, and events that remind him of his experience in Vietnam; difficulty his interpersonal relationships marked by difficulty trusting others, emotional numbness, and having few close friends; avoidance of discussions or thoughts related to trauma during service; loss of interest in previously enjoyed activities such as bowling; irritability; impaired concentration and focus; exaggerated startle responses; preferring to sit with his back to the wall; panic attacks; short and long-term memory loss; feelings of sorrow; depression; and, isolation.  Dr. E.T. assigned a Global Assessment of Functioning (GAF) scale score of 50 and opined that the Veteran should be evaluated for psychotropic medications.

In a July 2008 statement, the Veteran's spouse related many of the same symptoms as those noted by Dr. E.T. and shared anecdotes that included that Veteran becoming angry at police after being pulled over and at nurses and physicians during medical treatment.  She added also that the Veteran tended to isolate himself by locking himself in his room.

A July 2008 VA examination noted continuing symptoms but also reported new symptoms of flashbacks.  Notably, the Veteran reported that he sometimes went fishing and played golf and that his typical day included spending time with his spouse in the evenings.

Records for subsequent VA treatment through December 2008 document ongoing symptoms as reported above.  A July 2008 treatment record references complaints by the Veteran of paranoia, crying spells, and feeling overwhelmed by anxiety at times.  Records for subsequent treatment through December 2008 note complaints by the Veteran of flashbacks related to events in Vietnam.  GAF scores assigned during VA treatment in August 2008, October 2008, and December 2008 were 65, 62, and 59 respectively.

A January 2009 treatment note from Dr. E.T. reported essentially the same symptoms as those noted above and adds that the Veteran was having difficulty understanding complex commands and that he appeared to lack the energy or motivation to complete tasks.  Socially, she noted that the Veteran had few close friends and did not socialize frequently.  A decreased GAF score of 44 was assigned.

In an August 2010 statement, the Veteran reported many of the previously reported symptoms and also added that he was having visual hallucinations of dead bodies.  He indicated that intrusive thoughts of his experience in Vietnam were occurring with greater frequency.  He reported also that he was having difficulty in his relationships with his spouse and older daughter.  In his testimony during a September 2010 DRO hearing, he elaborated that sleep disturbances such as nightmares and night sweats were occurring two or three times a week and that he had panic attacks that occurred approximately once a month.  He stated that he had lost interest in participating in leisure activities.  In his December 2010 substantive appeal, he reported that the frequency of panic attacks had increased to six to eight times per week.

During VA treatment in December 2010, he stated that he had returned recently from a trip to Hawaii and that he experienced difficulty during the trip because of anxiety and because he disliked being around people of Asian descent.  The Veteran's spouse endorsed that the Veteran was anxious on a daily basis and that he became angry "at the drop of a hat."  During follow-up treatment in April 2011, the Veteran continued to report problems with anxiety and stated that he was unable to go to crowded places.

Overall, the evidence prior to May 4, 2011 shows that the Veteran's PTSD was manifested by a wide array of symptoms that included sleep disturbances; daily intrusive thoughts of his experience in Vietnam and frequent flashbacks; dislike of people and crowds; avoidance of reminders of his experience in Vietnam; difficulty in his interpersonal relationships that was defined by having few relationships other than with his family; anger; irritability; diminishing and overall loss of interest in previously enjoyed activities; impaired concentration and focus; difficulty understanding complex commands; exaggerated startle responses; hypervigilance marked by his preference of avoiding situations in which people were behind him and checking the locks and doors at his home; frequent panic attacks; intermittent short and long-term memory loss; and depression.  The Veteran and his spouse reported consistently that the Veteran had significant difficulty controlling his anger and that he had instances of road rage and expressed anger toward treating medical personnel and police.  Even to the extent that the Veteran was able to maintain relationships with his family, he reported declining ability to maintain good relationships with his spouse and older daughter.  In sum, the symptomatology shown prior to May 4, 2011 appears to be productive of the degree of occupational and social impairment associated with the criteria for a 50 percent disability rating.

The evidence prior to May 4, 2011 does not indicate symptomatology or impairment that is consistent with a disability rating higher than 50 percent.  In that regard, the Veteran's constellation of symptoms does not include symptoms of the kind contemplated for higher 70 percent or 100 percent disability ratings.  There is no evidence that the Veteran experienced obsessional rituals that interfered with his routine activities; illogical, obscure, or irrelevant speech; impaired impulse control marked by instances of violence; disorientation; neglect of personal appearance and hygiene; grossly inappropriate behavior; inability to perform activities of daily living; or, the outright inability to establish and maintain effective relationships, much less, presenting a persistent danger to himself or others.  Although the evidence does suggest periods of short and long-term memory loss, there is no indication that such memory loss was ever to the extent that the Veteran forgot his own name or that of his own relatives.  Although Dr. E.T. listed the presence of suicidal ideation in her January 2008 treatment record, there is no indication in the record that the Veteran had any current or persistent suicidal ideation during the appeal period.  In conjunction with the absence of such symptoms, the Board places significant weight on the fact that the Veteran was able to maintain effective, albeit strained, relationships with his spouse and daughters and was able to maintain at least a few friendships.

The Board notes that, generally, the Veteran's GAF scores prior to May 4, 2011 ranged broadly from a high of 70 (assigned during the July 2008 VA examination) and a low of 44 (assigned in January 2009 by Dr. E.T.).  In assessing the degree of psychiatric disability, GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, GAF scores falling in the range of 41 to 50 denote serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., having no friends, unable to keep a job).  Scores falling in the range of 51 to 60 are defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores in the range of 61 to 70 indicate the existence of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. , occasional truancy or theft within the household), but generally functioning well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, they are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  Based upon the foregoing analysis, the Board finds that the demonstrated symptomatology and impairment associated with the Veteran's PTSD prior to May 4, 2011 warrants a higher 50 percent disability rating for that period.  To that extent, this appeal is granted.

	For the Period Since May 4, 2011

During his May 2011 Board hearing, the Veteran reported ongoing symptoms of sleep disturbances marked by restlessness and nightmares that occurred two or three times a week; difficulty completing projects around his home; interpersonal difficulties marked by having few friends and difficult relationships with his daughters; poor concentration; locking and double-checking his doors at night; sitting with his back to the wall in public places; avoiding crowds; panic attacks that occurred four or five times a week; becoming agitated at news of current events; anger marked by continuing events of road rage; isolative behavior; crying spells; and, memory impairment.  In describing his personal interactions with his daughter, he and his spouse testified that his spouse acted as an intermediary between the Veteran and his daughters and often served as a voice of reason for the Veteran.  The Veteran's spouse added that she was required to make the Veteran groom and dress himself in the morning.  In describing their marriage, she stated that she and the Veteran merely tolerated each other and that their relationship was marked by her dealing with a lot of the Veteran's anger and mental abuse.

Records for VA treatment through the present reflect that the Veteran was being followed in group and individual therapy for the aforementioned PTSD symptoms.  Contemporaneous with that treatment, the Veteran underwent VA examinations of his PTSD in December 2011, March 2014, and April 2017.

During the December 2011 VA examination, the examiner noted essentially the same symptoms as those reported during the hearing, but added that there was evidence of impaired impulse control, such as unprovoked irritability with periods of violence.  Regarding his social functioning, the examiner remarked that the Veteran was guarded in his interpersonal relations and distrustful toward others.  Overall, the examiner opined that the Veteran's symptoms were causing occupational and social impairment with reduced reliability and productivity and that his symptoms vacillated between the moderate to moderately severe range.

The March 2014 VA examination noted ongoing depression and anxiety with near-continuous panic or depression that affected the Veteran's ability to function independently, appropriately, and effectively, but otherwise, reported a continuation of essentially the same symptoms as those noted previously.  The examiner added diagnoses of depression, NOS and dysthymia and opined that those disorders "result from the vicissitudes of [the Veteran's] PTSD."  Although the Veteran stated during the examination that he felt that his PTSD symptoms would interfere with his ability to work, he did state that prior to electing retirement in 2006, he was able to choose his shifts and work in isolated or quieter areas.  Moreover, the examiner notes, the Veteran was able to continue working in that environment until he elected to take retirement.  Overall, the examiner opined that the Veteran's symptomatology was productive of occupational and social impairment with reduced reliability and productivity.  According to the examiner, there did not appear to be compelling evidence that the Veteran's symptoms or impairment had worsened significantly since the previous examination.

During the April 2017 VA examination, the Veteran reported that he continued to live with his spouse and that he gets along with his family, friends, and neighbors.  Although the Veteran reported that he remained retired, the examiner notes also that the Veteran got along well with his co-workers and bosses.  In terms of functioning, the Veteran stated that he was able to perform chores around the house.

Regarding his PTSD symptoms, the Veteran reported a continuation of the same symptoms reported previously.  Notably, the examiner states that the Veteran was oriented to time and place; demonstrated appearance and hygiene within normal limits; appropriate behavior; no evidence of delusions or hallucinations; no evidence of disorientation or obsessive rituals; no gross impairment in thought process or communication; logical and relevant speech; intact memory; and did not appear to be a danger to himself or others.  The examiner noted also that the Veteran was open and honest during the interview, but subsumed all behaviors under the umbrella of PTSD.  In that regard, the examiner states, the Veteran seemed to elevate normal emotional and behavioral reactions into abnormal symptoms of pathology.  The examiner opined that the Veteran's symptomatology was continuing to cause occupational and social impairment with reduced reliability and productivity.

The evidence since May 4, 2011 shows that the Veteran has experienced a continuation of symptoms that include sleep disturbances; decreased motivation, mood, and focus marked by difficulty completing projects around his home; interpersonal difficulties marked by having few friends and difficult relationships with his daughters; poor concentration; anxiety and hypervigilance marked by locking and double-checking his doors at night and sitting with his back to the wall in public places; avoiding crowds; frequently occurring panic attacks; anger marked by continuing events of road rage; isolative behavior; crying spells; impaired impulse control; and memory impairment.  VA examiners have concurred that the Veteran's symptomatology has overall caused ongoing occupational and social impairment with reduced reliability and productivity.  Essentially consistent with those findings, the Veteran has reported that he has been able to maintain relationships with his family and friends.  Given the demonstrated symptomatology and social and daily functioning shown, the Veteran's degree of impairment associated with his PTSD is consistent with the criteria for a 50 percent disability rating.

In contrast, the Veteran's symptomatology and overall degree of functioning are not consistent with the criteria for a higher 70 or 100 percent disability rating.  In that regard, the Veteran has not demonstrated the occurrence of obsessional rituals.  The quality and thought content of his speech have remained normal.  Although the Veteran has experienced frequent panic attacks and depression, the evidence does not show that those symptoms have been constant or affected his ability to function independently, appropriately, or effectively.  Similarly, there is no indication that the Veteran has experienced any disorientation.  Although the evidence shows continuing difficulty in his personal relationships, he has reported that he still has good relationships with his family and friends, which is inconsistent with an inability to establish and maintain effective relationships.  Similarly, the Veteran's spouse has reported that she has been required to prompt the Veteran to groom and dress himself.  Still, the evidence does not show that he has neglected outright his personal appearance and hygiene.  Despite ongoing complaints of anger and irritability, there is no indication in the record that the Veteran has engaged in any violence or harbored homicidal ideation.  Accordingly, he has not demonstrated that he is a danger to himself or others.  Further, there is no indication that the Veteran's memory loss has progressed to the extent that he is unable to recall his own name, the names of his close relatives, or his own former occupation.  In sum, the evidence does not show that the Veteran's symptoms and impairment have progressed to the degree of cognitive and functional impairment that appears to be contemplated by the criteria for a 70 percent or 100 percent disability rating.

In sum, the symptomatology and impairment associated with the Veteran's PTSD since May 4, 2011 does not warrant a disability rating higher than 50 for that period.  To that extent, this appeal is denied.

IV.  Withdrawal of Peripheral Neuropathy Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  In the present case, in a June 2017 letter the Veteran, through his representative, withdrew his appeal concerning the issues of entitlement to higher disability ratings for the peripheral neuropathies in his lower extremities.  Hence there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those issues and they are dismissed.


ORDER

Service connection for hypertension, to include as secondary to PTSD and diabetes, and/or medications prescribed for service-connected disabilities, is denied.
Service connection for erectile dysfunction is denied.

A 50 percent initial disability rating, but no higher, for the Veteran's PTSD prior to May 4, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

A disability rating in excess of 50 percent for PTSD from May 4, 2011 is denied.

The Veteran's appeal concerning his entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy (femoral) is dismissed.

The Veteran's appeal concerning his entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy (femoral) is dismissed.

The Veteran's appeal concerning his entitlement to an initial disability rating in excess of 10 percent for right lower extremity peripheral neuropathy (sciatic) is dismissed.

The Veteran's appeal concerning his entitlement to an initial disability rating in excess of 10 percent for left lower extremity peripheral neuropathy (sciatic) is dismissed.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


